Action was commenced in the trial court on a replevin bond, which had been given in an action filed in the county court of Greer county, involving the right of possession of two mules. In this action a jury was waived and the cause submitted to the court for trial. The court found for the defendants and rendered judgment against the plaintiff for costs.
No assignments of error are set out in the brief as required by rule 25 (38 Okla. x, 137 P. xi) of this court. However, we are inclined to waive this defect, since we have gone over the record and carefully read the testimony, and are convinced that justice prevailed in this suit, although the rules of law applicable to the controversy may not have been judicially applied at all stages in the trial of the cause. There is abundance evidence to support the finding and judgment of the trial court.
We are convinced that the judgment is right and should be affirmed.
By the Court: It is so ordered. *Page 663